Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 65-108 are pending.
Claims 65-86, 97 were Examined.  
Claim 87-96, 98-108 were previously withdrawn.  Election was made without traverse.  
Base claim 65 has been amended. See Interview summary. This is a non-final rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previously presented rejection of claims 65-72, 97 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record.  

Amendments to claims and applicants’ arguments overcome part of the previously presented rejection.  
With regards to connectivity of variables BA, L and T to each other in claimed compound formula 
    PNG
    media_image1.png
    54
    85
    media_image1.png
    Greyscale
 , Applicant points out the description in the application: 
    PNG
    media_image2.png
    16
    477
    media_image2.png
    Greyscale

These pointed out portions in the specification (and the corresponding PgPub) indicate no description with regards to claimed product/compound as to chemical bond connectivity, for example, how L is connected to B and or T.   Vagueness with respect to connectivity of the ‘pay-load’ T (see Applicant’s Remarks numbered page 80) to the (undefined) linker L is evident in the formula (A) of dependent claim 66: 
		
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

which contradicts the recitation   
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
in base claim 65  (emphasis added by the Examiner).  Such vague and indefinite recitations are also found in the definition of other variables.  For example some of the R variables are defined with specific terms while others are defined in generic terms.  See for instance, the variable R1 is defined as C1-C10 alkyl, while for the variable R3 alkyl could be any alkyl, optionally decorated with undefined additional substituents.  It is acknowledged that the definition of many R variables with monovalent and divalent moieties is to accommodate connectivity of L to any point of T.  Given that ‘what it is’ is the formula in the claim and ‘what it does’ relates to intended use, Applicant’s argument that the amended claim 65 should be examined for "what it is, not what it does" is confusing in view of the issues noted above for ‘what it is’.  See Remarks page 80.  With optional linkage of L at many points on the invariable structural moiety of the pictured formulae, and generically defined variables such as ‘amino acid residue’, alkyl, aryl, acyl, multiple stereocenters, coupled with the plethora of BA and k, the metes and bounds of the claims in ‘what it is’, i.e.,  the formula is unclear.  Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also see, In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Previously presented rejection is reformatted in view of amendments to base claim.

Claims 65-86, 97 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cong, US 20140227295, further in view of Richter, WO2008138561.

Cong teaches conjugates falling under the scope of claimed formula 
    PNG
    media_image1.png
    54
    85
    media_image1.png
    Greyscale
 .
because the T falls under the scope of Cong claim 1 payload tubulysin formula I. 
With 
    PNG
    media_image5.png
    20
    230
    media_image5.png
    Greyscale
 in 
    PNG
    media_image1.png
    54
    85
    media_image1.png
    Greyscale
 
claims at Cong, page 49-50 disclose the claimed conjugates.  The invariable structural moiety of instant 
    PNG
    media_image1.png
    54
    85
    media_image1.png
    Greyscale
is same as found in Cong claim 1 formula I.  
The difference is in the ‘pay-load’ T (see Applicant’s Remarks numbered page 80):
		
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The R6 of in Cong encompasses instant Q-R2 alkyl, including the substituents on the alkyl (compare  Cong, page 47, column  B last paragraph and instant claim numbered page 3).  
The exemplified compounds of Cong and (the scope of prior art in this regard) are acknowledged in Applicant’s Remarks filed 11/04/2022 at page 115: 

    PNG
    media_image7.png
    74
    645
    media_image7.png
    Greyscale

Thus exemplified compounds of the prior art, as noted by the applicant have homologous relationship to the T in instantly claimed formula.  Specifically Applicant acknowledges that the instant payload T,  Q-R2 (hexyl) is known in the prior art as RD295.  See cited Richter Table at page 57, RD295: 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Richter Table also includes lower homologs of Q-R2 = hexyl with optional substituents defined for instant R2.  
Applicant argues that as instantly amended (see definition for R7), the above pointed out methoxy is outside the scope of the claims for T and is unavailable for linkage to L (and therefore BA).  
Methoxy (in general alkoxy), amino, halo etc. are routinely used in the medicinal chemistry art as substituents for optimizing biological property, for example, as Applicant admitted to prior art payload T compounds.  Such modifications are well-known in the art of medicinal chemistry gymnastics, see for example, Cannon J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802.  See throughout, in particular page 784 column B last paragraph onto to page column 785 column A.
Structural formulae of Cong conjugates at the top of pages 50 and 51 show linkage using amino at the location pointed above for making conjugates.  
Cong teachings include (see page 51 claim 13) the instantly exemplified L and BA (compare instant dependent claims 73 and 86 respectively).  
The position taken is that, with the combined teachings of Cong and Richter, the instant conjugates represent ‘positional isomers’ when   
    PNG
    media_image9.png
    38
    235
    media_image9.png
    Greyscale
.
Examination guidelines with regards to homologs and positional isomers is found at  MPEP 2144.09  Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-08.2017]. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

Therefore, the position taken is that there is nothing unobvious in the instant claims 
    PNG
    media_image10.png
    19
    119
    media_image10.png
    Greyscale
.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 65-72, 97 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making few compounds, does not reasonably provide enablement for plethora of conceivable macromonomers.  For example, no enabling disclosure is found for compounds wherein the combination of stereocenters of the invariable structural moiety of the claimed formula is other than the single combination shown in the working examples.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claimed formula 
    PNG
    media_image1.png
    54
    85
    media_image1.png
    Greyscale
 contains (vaguely defined) large number of groups layered with substituents layered on top substituents encompassing wide variety and number of conceivable structures that find little support in the specification.  These substituents and hence the compounds of formula are drawn to species that vary widely in physical and chemical properties such as size, molecular weight, stereochemistry, logP, acidity, basicity, etc.  These factors are known in the art to greatly influence biological properties, for example, binding interaction between target protein and the claimed compound.  The wide scope contradicts art recognized concepts relating to productive small molecule-macromolecule interaction.  For example, the claimed formula 
    PNG
    media_image1.png
    54
    85
    media_image1.png
    Greyscale
 contains, ostensibly, analogs of tubulysins, for payload T, though the term ‘tubulysins’ is absent in Summary of the invention.  
The pictured T contains 8 stereocenters.  Therefore, with 28 stereochemical  combinations, with the plethora of possibilities for the substituents, L and BA, the claims are drawn to large number of conceivable structures, that find little support in the specification.  That productive small-molecule-protein interaction for predictable use, requires specific structural requirement for desired biological property is one of commonsense.   Guidance in this regard with respect to T, is found in the specification at page 1, [0003].  This limits the possibility for the stereocenters as found in the limited working example(s) and the prior art teachings.  See list of compounds cited in Applicant Remarks pages 82-115.  ALL have the same invariable structural moiety as instant claims AND same single combination of stereocenters with respect to chirality.  The most widely accepted model for stereoselectivity calls for three-point interactions between receptor and substrate. This is explained in detail in the teachings of Sundaresan, Protein Science (2002), 11:1330–1339. See column A, Fig. 1.   On top of this are the plethora of substituent possibilities, defined and undefined on the variable portions of the claimed formula.   For example, it is well acknowledged that biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802.  See throughout, in particular page 784 column B last paragraph onto to page column 785 column A.  According to Cannon, at page 799, column B ‘alteration of distances between portions of the pharmacophore of a molecule (or even' between other portions). may produce profound qualitative and/or quantitative changes in pharmacological actions’.  
Applicant is encouraged to place on record that since one of skill in the art knows all the above, for example with regards to stereochemical requirements, claims need not recite or the specification need not guide, direct what stereochemical combination is needed for predictable use.  Citation of Board decision in this regard would be even better.  
Note that in University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue.  Applicant’s scope far exceeds this number.  The specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970).  Therefore, one skilled in the art could not make or use the claimed invention without undue experimentation. 
There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 65-86, 97  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22,  26  of copending Application No. 17507138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter:

Dependent claim 26,


    PNG
    media_image11.png
    453
    659
    media_image11.png
    Greyscale


The above conjugate corresponds to instant formula when Q = O 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Likewise, 
Claims 65-86, 97  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over method claim 56  of copending Application No. 17187511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter, drawn to same conjugates of instant formula when Q= ).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625